DETAILED ACTION
This final Office action is responsive to amendments filed August 25th, 2021. Claims 1-3, 5, 11, and 17 have been amended. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 102 rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by identifying time givers and time receivers for a meeting by application of a selected filter and group selected value; determining total time given by the identified time givers; and allocating the total time given to the individuals comprising time receivers (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-20, Applicant argues that the claims are allowable over 35 USC 102 and 35 USC 103 because the claim amendments overcome the current art rejection. The Examiner respectfully disagrees. Please see the updated rejection below since amendments by Applicant require additional reference to the Examiner’s art rejection.

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC 101 filed 8/25/21 have been fully considered but they are not persuasive. 
On pages 7-11 of the provided remarks, Applicant argues that the present claims are directed to statutory subject matter. Specifically, “the claimed subject matter is directed to a method of extracting temporal information from electronically recorded data obtained from applications and allocating the extracted temporal information. The claimed subject matter also solves a technical problem in a technical manner. The technical problem relates to how to extract temporal information from various forms of recorded data representative of interactions. Various heuristics are used that are not conventional.” Examiner respectfully disagrees with Applicant’s statement and asserts that the present claims are directed to Organizing Human Activity in the form of managing personal interactions as well as Mental Processes. Examiner also asserts that the present claims do not integrate the alleged judicial exception into a practical application by providing a technical solution to a technical problem. 
Continuing on page 7 of the provided remarks, Applicant argues that per the provided specification citation, “this lack of mechanism to measure the amount of 
Continuing on page 7 of the provided remarks, Applicant argues that “the claim elements are integrated into a practical application of providing a mechanism to measure the amount of collaboration that has occurred across an organization based on data generated by multiple different applications used by the organization.” Examiner respectfully disagrees and refers to MPEP 2106.05 for reference to limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception including: “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984; Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984.” The independent claims as currently 
On page 8 of the provided remarks, Applicant argues that per MPEP 2106.04(a)(2)II C “Managing Personal Behavior or Relationships or Interactions Between People sets for the examples of cases that involve managing interactions between people…None of the examples is directed toward measuring past activity.” Examiner respectfully disagrees and cites MPEP 2106.04(a)(2) II C as providing examples such as, “i. filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis); ii. considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691.” Both examples measure past activity and Examiner additionally asserts that the present claims are analogous to the “filtering content” example provided above because the claims “applying time allocation heuristics to the collected collaboration data to extract, allocate, and enrich respective collaborations times between the at least two individuals by: identifying time givers for a meeting including multiple individuals by application of a selected giver filter and a first selected grouping by value; identifying time receivers for the meeting by application of a receiver filter and a second grouping by value.”  Therefore, the present claims filter collaboration data by way of applying a selected giver and receiver filter to the data. 
Continuing on page 8 of the provided remarks, Applicant argues that “it is not clear how collaboration data is directed to managing interactions between people…No 
On page 8 Applicant argues that “human interactions are not being managed because the data being collected is representative of collaborative interactions that occurred in the past. It is not possible to manage human activity that has already occurred.” Examiner respectfully disagrees and asserts that per the MPEP 2106.04(a)(2) examples provided above that “filtering content” is an example of organizing human activity specifically managing interactions between people. Applicant’s argument is not persuasive. 

Beginning on page 9 of the provided remarks, Applicant argues that “the collaboration information is collected from multiple applications. This language clarifies that data is not just collected from a single source, and hence is not conventional.” Examiner respectfully disagrees and asserts that per MPEP 2106.05(d)(II) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) is noted as well-understood, routine, conventional activity in particular fields. 
Continuing on page 9 of the provided remarks, Applicant argues that “the independent claims are believed to not recite an abstract idea, and in addition, provide an enhanced database with enriched data to improve the accuracy of queries that are processed.” Examiner respectfully disagrees and asserts that the claimed database is recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019). 
On page 9 of the provided remarks, Applicant argues that “Claim 2 was previously amended and provides further detail regarding how the heuristics are applied to the collected collaboration data to improve accuracy of queries that are processed, taking the claim elements well beyond the realm of simply applying the abstract idea on a computer.” Examiner respectfully disagrees and asserts that the dependent claim only further describes the collected collaboration data. Examiner asserts as previously stated above e.g., using the Internet to gather data” is regarded in MPEP 2106.05(d)(II) as well-understood, routine, conventional activity. 
Further on page 9, Applicant argues that “even if the Examiner maintains that the claims are directed to an abstract idea, the elements that perform the calculation of time associated with non-calendar events and the application of allocation heuristics are not conventional elements and provide significantly more such that an alleged abstract idea is applied to a practical application and solves a technical problem in a technical manner.” Examiner respectfully disagrees and asserts that “the elements that perform the calculation of time associated with non-calendar events and the application of allocation heuristics” are not present in the amended claims. The application of allocation heuristics in the present claims is done by “identifying time givers”; “identifying time receivers”; “determining total time given”; and “allocating the total time given.” These steps/functions are recited at a high-level of generality such that specific elements performing the functions are not present in the claims. As written, these steps could be performed as a function of the human mind in the form of observation, evaluation, and judgement. The elements present in the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). Applicant’s arguments are not persuasive.
On pages 9-11 of the provided remarks, Applicant argues that “Claim 1 solves a technical problem in a technical manner. While collaboration information may be collected, that information is not in a form that easily lends itself to querying for measuring 
On page 11 of the provided remarks, Applicant argues that amended Claim 3 “is not directed to a method of organizing human activity, but instead recites a detailed computer implemented method of determining how to identify preparation time for emails to be allocating to recipients.” Examiner respectfully disagrees and asserts that amended claim 3 further describes the collected collaboration data. Examiner asserts as previously stated above “Receiving or transmitting data over a network, e.g., using the Internet to 
Further on page 11 of the provided remarks, Applicant argues that amended Claim 5 “is not directed to a method of organizing human activity, but instead recites a detailed computer implemented method of determining which of conflicted meetings were actually attended in order to identify time to be allocated.” Examiner respectfully disagrees and asserts that amended claim 5 further describes the collected collaboration data. Examiner asserts as previously stated above “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is regarded in MPEP 2106.05(d)(II) as well-understood, routine, conventional activity.
Continuing on page 11 of the provided remarks, Applicant argues that amended Claim 9 “is not directed to a method of organizing human activity, but instead recites a computer implemented method of measuring time.” Examiner respectfully disagrees and asserts that amended claim 9 further describes the collected collaboration data. Examiner asserts as previously stated above “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is regarded in MPEP 2106.05(d)(II) as well-understood, routine, conventional activity. Applicant’s arguments are not persuasive. The 35 USC 101 rejection has been maintained. 
Applicant's arguments regarding claim rejections under 35 USC 102 filed 8/25/21 have been fully considered but they are not persuasive. 
On pages 11-12 of the provided remarks, Applicant argues that primary reference Fuller does not disclose the amended claim limitations. Specifically, Applicant argues that previous citations of Fuller make “no distinction between time givers and time receivers 

Claim Objections
Claim 5 objected to because of the following informalities:  the claim recites "for which time is be allocated" which is a typographical error that should recite "for which time is to be allocated".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the length of the email" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (method), 11 (memory), and 17 (device) and dependent claims 2-10, 12-16, and 18-20, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a method (i.e. process), claim 11 is directed to a memory (i.e. manufacture), and claim 17 is directed to a device (i.e. machine).
Step 2A Prong 1: The independent claims are directed toward collecting collaboration information from multiple applications containing collaboration data representative of prior collaborative interactions between at least two individuals; applying time allocation heuristics to the collected collaboration data to extract, allocate, and enrich respective collaborations times between the at least two individuals by: identifying time givers for a meeting including multiple individuals by application of a selected giver filter and a first selected grouping by value; identifying time receivers for the meeting by application of a receiver filter and a second grouping by value; determining total time given by the identified time givers; and allocating the total time given to the individuals comprising time receivers by distributing the total time given to the time receivers; storing the extracted collaborations times in a database on a storage device; and processing queries by accessing the database in the storage device, the queries regarding collaboration between the at least two individuals (Organizing Human Activity and Mental Process). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are applying time allocation heuristics to the collected collaboration data to extract respective collaboration times for the at least two individuals, which is managing relationships and interactions. The Applicant’s claimed limitations are managing communications accounts by applying time allocation heuristics to collected collaboration data, which is directed towards the abstract idea of Organizing Human Activity specifically managing interactions relationships and interactions. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are identifying time givers/receivers by the application of a filter; determining the total time given; and allocating the total time given which could be performed as observation, judgement, and evaluation of the human mind. The Applicant’s claimed limitations are identifying time givers/receivers, determining the total time given, and then allocating that total time, which is directed towards the abstract idea of Mental Process. 
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “collecting collaboration information from multiple applications, storing the extracted collaboration times, and accessing the storage device” steps/functions of the independent claims would not account for additional elements that integrate the judicial 
In addition, dependent claims 2-10, 12-16, and 18-20 further narrow the abstract idea and dependent claims 10, 16, and 20 additionally recite “eliminating collected collaboration data that identifies a likely individual to maintain privacy” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity (See PEG 2019 and MPEP 2106.05). 
The claimed “a database; a storage device; A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations; A device comprising: a processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-10; product claims 11-16; and System claims 17-20 recite “a database; a storage device; A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations; A device comprising: a processor; and a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0011, 0014 and 0041 and Figure 8. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “collecting collaboration 
In addition, claims 2-10, 12-16, and 18-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 10, 16, and 20 additionally recite “eliminating collected collaboration data that identifies a likely individual to maintain privacy” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 10-13, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuller (U.S 2016/0019490 A1).
Claims 1, 11, and 17
Regarding Claim 1, Fuller discloses the following: 
A computer implemented method comprising [Figure 3 and related text regarding a method for deriving entities and metrics from collaboration data] 
collecting collaboration information from multiple applications containing collaboration data representative of prior collaborative interactions between at least two individuals [see at least Paragraph 0027 for reference to the server extracting collaboration data from sent emails and calendars of the computing system; Paragraph 0027 for reference to the collaboration data being extracted from computing systems or from the server hosting the email, inter-organizational data sharing, or other cloud services] 
applying time allocation heuristics to the collected collaboration data to extract, allocate, and enrich respective collaborations times between the at least two individuals by [see at least Paragraph 0025 for reference to the server providing an assessment service to the organization including allocating time spent on 
identifying time givers for a meeting including multiple individuals by application of a selected giver filter and a first selected grouping by value [see at least Paragraph 0027 for reference to the headers of sent mail being extracted and the header data including identity of the sender; Paragraph 0027 for reference to the meeting on a calendar data extracted including identity of the collaborator on whose calendar the meeting is found and the meeting organizer; Paragraph 0038 for reference to the user selecting one or more parameters for sorting, filtering, and/or grouping the metrics; Paragraph 0042 for reference to a group being defined by filtering the attributes associated with a plurality of collaborators] 
identifying time receivers for the meeting by application of a receiver filter and a second grouping by value
determining total time given by the identified time givers [see at least Paragraph 0030 for reference to the server further parsing the collaboration data for undesired elements by determining the total meeting time; Paragraph 0031 for reference to the metrics determined in the evaluation and analysis of activities, entities, or persons including the total collaboration time of person X; Paragraph 0111 for reference to collaboration time for each member of a group is assigned using a time spent method where the total time spent by a collaborator with one or more groups is determined; Figure 7 and related text regarding the time spent method and ‘T’ equaling the total time spent by user A] 
allocating the total time given to the individuals comprising time receivers by distributing the total time given to the time receivers [see at least Paragraph 0025 for reference to the server providing an assessment service to the organization including allocating time spent on collaborative activities at the internal computing systems for the purpose of deriving entities and metrics used in the assessment service; Paragraph 0030 for reference to allocation of time to each individual in the meeting, “The total meeting time to be allocated here is 1 hour. For A, 0.5 hours of the meeting time would be allocated to the meeting with B, and 0.5 hours would be allocated to the meeting with C”; Paragraphs 0041-0042 for reference to collaboration time for each member of a group being assigned by the server using a time allocation method; Figure 6 and related text regarding the time allocation method ‘collaboration time for A to be allocated’] 
storing the extracted collaborations times in a database on a storage device [see at least Paragraph 0024 for reference to a library of metrics being built and used 
processing queries by accessing the database in the storage device, the queries regarding collaboration between the at least two individuals [see at least Paragraph 0024 for reference to the metrics being displayed via a computing interface, through which parameters of the analysis being defined and results may be displayed; Paragraph 0038 for reference to the user being able to data mine the metrics to derive insights into specific behaviors; Figures 9A-9F and related text regarding the different displays or exports of the one or more metrics via a display interface]

With respect to the machine-readable storage device claim 11 and the device claim 17 recite substantially similar limitations to those of the method claim 1 rejected above. Additionally Fuller addresses the machine-readable storage device [Paragraph 0026 and Figure 2 item 201] and device [Paragraph 0145 and Figure 2 item 211]. These claims are rejected for substantially the same reasons given above.  
Claims 2, 12, and 18
Regarding Claim 2, Fuller discloses the following:
collected collaboration data includes electronic calendar data identifying attendees and length of meetings and wherein total time allocated adds up to a duration of the meeting [see at least Paragraph 0027 for reference to the server extracting collaboration data from sent emails and calendars of the computing system; Paragraph 0027 for reference to the data extracted from meetings on a calendar including duration of the meeting and identifying each attendee; Paragraph 0030 for reference to allocation of time to each individual in the meeting, “The total meeting time to be allocated here is 1 hour. For A, 0.5 hours of the meeting time would be allocated to the meeting with B, and 0.5 hours would be allocated to the meeting with C”] 
With respect to the machine-readable storage device claim 12 and device claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 4, 12, and 18
Regarding Claim 4, Fuller discloses the following: 
collected collaboration data includes organization data selected from the group consisting of titles, email address, managers, and departments, and wherein the selected organization data is selectable as a giver filter, receiver filter, and first and second grouping by values [see at least Paragraph 0028 for reference to email and meeting activity records, extracted, are linked by email address with the organizational metadata about the internal collaborators involved in these activities; Paragraph 0028 for reference to the server linking the collaboration data to organizational metadata which defines the organizational structure; Paragraph 
With respect to the machine-readable storage device claim 12 and the device claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 5, 13, and 18
Regarding Claim 5, Fuller discloses the following:
time allocation heuristics divide time for conflicting meetings [see at least Paragraph 0030 for reference to the meeting de-duplication process identifying overlapping meetings, i.e., where an attendee is scheduled to attend two or more meetings with overlapping times and the meeting time for each meeting is adjusted such that the adjusted time durations does not exceed the actual time duration for the meetings] 
the collected collaboration data includes location information for attendees to determine which of conflicting meetings an attendee actually attended for which time is be allocated [see at least Paragraph 0027 for reference to meetings on a calendar data collected including the location of the meeting; Paragraph 0030 for reference to the meeting de-duplication process factoring removing non-meeting appointments such as vacations, doctor’s appointments, pick-up kids etc. as being 
With respect to the machine-readable storage device claim 13 and the device claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 6, 13, and 18
Regarding Claim 6, Fuller discloses the following:
time allocation heuristics allocate more time for external meetings that conflict with internal meetings [see at least Paragraph 0042 for reference to allocation of time being partitioned for different types of collaborators “internal/external”, where “internal” represents collaborators within the organization and “external' represents collaborators external to the organization; Paragraphs 0071-0109 for reference to the example of Time Allocation amongst a group of both internal and external participants; Figure 5 and related text regarding metrics including External Meeting Hours; Figure 9F and related text regarding a display of metrics for an individual to understand External Meeting Hours] 
With respect to the machine-readable storage device claim 13 and the device claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claim 7
Regarding Claim 7, Fuller discloses the following:
collected collaboration data includes email data [see at least Paragraph 0027 for reference to the server extracting collaboration data from sent emails and calendars of the computing system; Paragraph 0028 for reference to email and meeting activity records, extracted, are linked by email address with the organizational meta data about the internal collaborators involved in these activities] 
Claims 10, 16, and 20
Regarding Claim 10, Fuller discloses the following:
eliminating collected collaboration data that identifies a likely individual to maintain privacy [see at least Paragraph 0027 for reference to only the headers of each sent mail are extracted for privacy and data security purposes and header data including identity of the sender, identity of each recipient; Subject line; and date and time sent] 
With respect to the machine-readable storage device claim 16 and device claim 20 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.
Claims 12, and 18
Regarding Claim 12, Fuller discloses the following:
collected collaboration data for the meeting includes email information for attendees from which organization data is extracted [see at least Paragraph 0027 for reference to the server extracting collaboration data from sent emails and calendars of the computing system; Paragraph 0028 for reference to email and meeting activity records, extracted, are linked by email address with the 
the collected collaborating data includes emails from which length of time preparing an email is calculated as a function of the length of the email and allocated to recipients of each email
With respect to the device claim 18 that recites substantially similar limitations to those of the method claim rejection above is also rejected for substantially the same reasons above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (U.S 2016/0019490 A1) in view of Levy (U.S 2010/0174784 A1).
Claim 3
Regarding Claim 3, Fuller discloses the following:
collected collaboration data for the meeting includes email information for attendees from which organization data is extracted [see at least Paragraph 0027 for reference to the server extracting collaboration data from sent emails and 
While Fuller discloses the limitations above, it does not disclose the collected collaboration data including emails from which length of time preparing an email is calculated as a function of the length of the email and allocated to recipients of each email.
However, Levy discloses the following:
the collected collaborating data includes emails from which length of time preparing an email is calculated as a function of the length of the email and allocated to recipients of each email [see at least Paragraph 0029 for reference to the system capturing e-mail messages by extracting the information from an archive, extracting from a journal or from other log files, or receiving the information in a real-time flow of information; Paragraph 0039 for reference to the indication of the time wasted by e-mail recipients to read the e-mails may be assigned to e-mail originators and/or e-mail senders for example, for every 1,000 characters of an e-mail, the current sending user (and/or sender(s)/originator from prior generations) may be assigned a time value (e.g., Tl) corresponding to an amount of time wasted for a recipient to read those 1,000 characters.; Paragraph 0039 for reference to an indication T2 of the time wasted be e-mail originators to create the e-mail 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the collected collaboration data of Fuller to include the length of time preparing email calculation of Levy. Doing so would allow an organization to more readily identify individuals (e.g., those within an organization) who create a disproportionate amount of first and subsequent generations of e-mails, as stated by Levy (Paragraph 0008). 

Claims 8-9, 14-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (U.S 2016/0019490 A1) in view of Sood (U.S 2008/0126951 A1).
Claims 8
While Fuller discloses the limitations above, it does not disclose the collected collaboration data includes length of time generating email and length of time reading email. 
Regarding Claim 8, Sood discloses the following:
collected collaboration data includes length of time generating email and length of time reading email [see at least Paragraph 0105-0106 for reference to Table 16 and the system developing email productivity metrics including regarding email processing the amount of email received and email read and regarding email communication email replied and new email sent]


Claims 9
While the combination of Fuller and Sood disclose the limitations above, regarding Claim 9, Fuller discloses the following: 
identifying a group of time givers for a sent email [see at least Paragraph 0027 for reference to the headers of sent mail being extracted and the header data including identity of the sender; Paragraph 0027 for reference to the meeting on a calendar data extracted including identity of the collaborator on whose calendar the meeting is found and the meeting organizer; Paragraph 0038 for reference to the user selecting one or more parameters for sorting, filtering, and/or grouping the metrics; Paragraph 0042 for reference to a group being defined by filtering the attributes associated with a plurality of collaborators]
identifying a group of time receivers for the email
in response to the drafter being in the group of time givers, allocating the time spent drafting to recipients not in the group of time givers [see at least Paragraphs 0094-0098 for reference to the example scenario of the allocation of time for an email, specifically 0094-0095 referencing Alice sending the email and the 5 minutes being allocated to the “Other Internal+External” partition; Figure 6 and related text to items 605-608 describing the time allocation of mail sent by sender A and the allocation of lesser time and time difference to the matching partition]
Claim 14
Regarding Claim 14, Fuller discloses the following:
collected collaboration data includes email data [see at least Paragraph 0027 for reference to the server extracting collaboration data from sent emails and calendars of the computing system; Paragraph 0028 for reference to email and meeting activity records, extracted, are linked by email address with the organizational meta data about the internal collaborators involved in these activities]
While Fuller discloses the following, it does not disclose the email data including length of time generating email and length of time reading email.
However, Sood discloses the following:
including length of time generating email and length of time reading email [see at least Paragraph 0105-0106 for reference to Table 16 and the system developing email productivity metrics including regarding email processing the amount of email received and email read and regarding email communication email replied and new email sent]

Claim 15
While the combination of Fuller and Sood disclose the limitations above, regarding Claim 15, Fuller discloses the following:
identifying a group of time givers for a sent email [see at least Paragraph 0027 for reference to the headers of sent mail being extracted and the header data including identity of the sender; Paragraph 0027 for reference to the meeting on a calendar data extracted including identity of the collaborator on whose calendar the meeting is found and the meeting organizer; Paragraph 0038 for reference to the user selecting one or more parameters for sorting, filtering, and/or grouping the metrics; Paragraph 0042 for reference to a group being defined by filtering the attributes associated with a plurality of collaborators]
identifying a group of time receivers for the email
in response to the drafter being in the group of time givers, allocating the time spent drafting to recipients not in the group of time givers [see at least Paragraphs 0094-0098 for reference to the example scenario of the allocation of time for an email, specifically 0094-0095 referencing Alice sending the email and the 5 minutes being allocated to the “Other Internal+External” partition; Figure 6 and related text to items 605-608 describing the time allocation of mail sent by sender A and the allocation of lesser time and time difference to the matching partition]
While Fuller discloses the limitations above, it does not disclose the collaboration data for emails is obtained from email system and is representative of actual time spent drafting and reading emails the operations. 
However, Sood discloses the following:
the collaboration data for emails is obtained from email system and is representative of actual time spent drafting and reading emails the operations [see at least Paragraph 0105-0106 for reference to Table 16 and the system developing email productivity metrics including regarding email processing the amount of email received and email read and regarding email communication email replied and new email sent]
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the collected collaboration data of Fuller to include the length of time generating email and length of time reading email of Sood. Doing so would provide communication metrics which measure the efficiency and effectiveness of user’s communication with the external world, as stated by Sood (Paragraph 0105).

Regarding Claim 19, Fuller discloses the following:
collected collaboration data includes email data [see at least Paragraph 0027 for reference to the server extracting collaboration data from sent emails and calendars of the computing system; Paragraph 0028 for reference to email and meeting activity records, extracted, are linked by email address with the organizational meta data about the internal collaborators involved in these activities]
identifying a group of time givers for a sent email [see at least Paragraph 0027 for reference to the headers of sent mail being extracted and the header data including identity of the sender; Paragraph 0027 for reference to the meeting on a calendar data extracted including identity of the collaborator on whose calendar the meeting is found and the meeting organizer; Paragraph 0038 for reference to the user selecting one or more parameters for sorting, filtering, and/or grouping the metrics; Paragraph 0042 for reference to a group being defined by filtering the attributes associated with a plurality of collaborators]
identifying a group of time receivers for the email
in response to the drafter being in the group of time givers, allocating the time spent drafting to recipients not in the group of time givers [see at least Paragraphs 0094-0098 for reference to the example scenario of the allocation of time for an email, specifically 0094-0095 referencing Alice sending the email and the 5 minutes being allocated to the “Other Internal+External” partition; Figure 6 and related text to items 605-608 describing the time allocation of mail sent by sender A and the allocation of lesser time and time difference to the matching partition]
While Fuller discloses the limitations above, it does not disclose email data including length of time generating email and length of time reading email or the collaboration data for emails is obtained from email system and is representative of actual time spent drafting and reading emails the operations. 
However, Sood discloses the following:
including length of time generating email and length of time reading email [see at least Paragraph 0105-0106 for reference to Table 16 and the system developing email productivity metrics including regarding email processing the amount of email received and email read and regarding email communication email replied and new email sent]
the collaboration data for emails is obtained from email system and is representative of actual time spent drafting and reading emails the operations [see at least Paragraph 0105-0106 for reference to Table 16 and the system developing email productivity metrics including regarding email processing the amount of email received and email read and regarding email communication email replied and new email sent]
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683